Citation Nr: 0728254	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the knees.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1963.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In his July 2003 notice of disagreement the 
veteran limited the issues on appeal to those set out on the 
title page.  38 C.F.R. § 20.200 (2006).  

The issue of service connection for sinusitis is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for arthritis of the 
knees in a September 1974 rating decision.  The veteran did 
not file a notice of disagreement with that decision.  

2.  In March 1993, the RO denied the veteran's request to 
reopen his claim for service connection for arthritis of the 
knees.  The veteran did not file a notice of disagreement.  

3.  The RO in an August 1998 rating decision denied the 
veteran's request to reopen his claim for service connection 
for arthritis of the knees and denied service connection for 
sinusitis.  The veteran filed a notice of disagreement in 
October 1998.  The RO issued a statement of the case in 
January 1999.  The veteran submitted additional evidence.  
The RO readjudicated the claims in a February 2001 rating 
decision and issued a supplemental statement of the case to 
the veteran in February 2001.  The veteran did not submit a 
substantive appeal.  

4.  The evidence submitted since the February 2001 rating 
decision denying the request to reopen the claim for service 
connection for arthritis of the knees is cumulative and 
redundant.  

5.  The evidence submitted since the February 2001 rating 
decision which denied reopening the claim for service 
connection for sinusitis relates to an unestablished fact and 
raises a reasonable possibility of substantiating the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The February 2001 RO rating decision denying the 
veteran's request to reopen his claims for service connection 
for arthritis of the knees and sinusitis is final.  38 C.F.R. 
§§ 3.104, 20.1103 (2000).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for arthritis of the 
knees.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 3.156 
(2006).  

3.  New and material evidence has been submitted to reopen 
the claim for service connection for sinusitis.  38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The decision below reopens the veteran's 
claim for service connection for sinusitis and remands the 
claim for additional development.  Therefore, at this time 
there can be no prejudice in adjudicating the claim due to 
any defect associated with VA compliance with the duties to 
notify or to assist.  

As to the claim for arthritis of the knees, in May 2003 the 
veteran requested "an increased evaluation for his left 
knee".  The RO sent the veteran a letter in May 2003 which 
informed him service connection had not been granted for his 
left knee disorder.  The letter explained that service 
connection must be established for that disorder and 
explained what evidence was necessary to demonstrate service 
connection.  In June 2003, the RO denied his request to 
reopen his claim for arthritis of the knees.  It is not until 
the veteran was issued a supplemental statement of the case 
in February 2004 the that veteran was informed of the 
regulations defining new and material evidence.  

The veteran informed the RO in October 2004 that he had no 
additional evidence to submit.  In February 2007, the RO sent 
a letter to the veteran which outlined the reason the his 
claim had previously been denied and explained what would be 
considered new and material evidence to reopen the claim.  

The veteran has not identified any records of treatment for 
his knees in service or any post service treatment for many 
years after his separation.  Under these circumstances, the 
Board finds that no further notification or assistance is 
necessary, and a decision on the appeal at this time is 
appropriate. 

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2006).  

A substantive appeal must be filed within 60 days from the 
date the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. 
§ 20.302(b)(2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence existing 
evidence that, by itself, or when considered with previous 
evidence of record, related to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).  

Factual Background and Analysis.  The RO denied service 
connection for arthritis of the knees in a September 1974 
rating decision.  The veteran was notified his claims had 
been denied by the RO in a September 1974 letter.  The 
veteran did not file a notice of disagreement with the rating 
decision. The September 1974 rating decision is final.  
38 C.F.R. §§ 3.104, 19.153 (1974).  

The veteran requested his claim be reopened in October 1992.  
The RO denied the request to reopen the claim for service 
connection for arthritis of the knees in March 1993.  The 
veteran did not file a notice of disagreement.  The March 
1993 rating decision is final.  38 C.F.R. §§ 3.104, 20.113 
(1992).  

In March 1998 the veteran again requested that his claim for 
service connection for arthritis of the knees be reopened and 
filed a claim for service connection for sinusitis.  The RO 
denied the request to reopen the claim for service connection 
for arthritis of the knees and service connection for a 
chronic sinus disorder in an August 1998 rating decision.  
The veteran was notified his request to reopen his claim and 
service connection for sinusitis had been denied by the RO in 
an August 1998 letter.  The veteran filed his notice of 
disagreement with the August 1998 rating decision in October 
1998.  The RO issued a statement of the case in January 1999.  
The veteran submitted additional evidence.  The RO 
readjudicated the claim in a February 2001 rating decision.  
The RO issued a supplemental statement of the case to the 
veteran in February 2001.  The veteran did not file a 
substantive appeal.  The August 1998 and February 2001 rating 
decisions are final.  38 C.F.R. § 3.104, 20.1103 (1998) and 
(2000).  

In May 2003, the veteran requested that his claims for 
service connection for arthritis of the knees and sinusitis 
be reopened.  The RO denied the request in a June 2003 rating 
decision.  The veteran appealed to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

In this instance, the February 2001 rating decision is the 
last final disallowance of the claims.  The Board has 
compared the evidence submitted prior to February 2001 with 
the evidence submitted since that date.  

In February 2001, the evidence in the claims folder included 
service medical records which did not refer to any treatment 
or complaints for the knees or sinuses.  A May 1974 summary 
of hospitalization noted treatment for allergic sinusitis.  A 
June 1974 VA ear, nose and throat examination included 
diagnosis of allergic rhinitis.  July 1974 VA X-rays of the 
knees revealed minimal joint changes.  A November 1974 report 
to Allstate insurance referenced an August 1974 injury to the 
left knee.  March 1992 magnetic resonance imaging (MRI) of 
the knees revealed relatively symmetrical degenerative 
changes of the posterior horns of both medial menisci, small 
tears could not absolutely be excluded, but findings were 
more suggestive of degenerative changes.  There were mild 
degenerative changes of the knee and patellofemoral joints, 
bilaterally.  Letters dated in June 1992 from the veteran's 
private physicians reported treatment for arthritis of the 
knees.  August 1995 X-rays of the left knee were normal.  
January 1994 X-rays revealed normal paranasal sinuses.  
September 1997 VA records included diagnoses of degenerative 
joint disease of the knees and sinusitis.  A November 1998 
letter from the veteran's orthopedist indicates he was 
treating the veteran for degenerative joint disease of the 
left knee.  An April 1999 operative report reveals that an 
arthroscopic evaluation of the left knee was conducted.  

The evidence submitted since February 2001 includes a letter 
from the veteran's private physician stating he had treated 
the veteran for more than 20 years for acute sinusitis and 
chronic sinus and allergy problems from June 1992 to the 
present.  A December 2004 VA examination report included 
diagnosis of a deviated septum with chronic right nasal 
congestion.  The veteran also submitted a copy of a June 2005 
computed tomography (CT) scan of the sinuses.  The veteran 
appeared and gave testimony before the undersigned Veterans 
Law Judge in June 2007.  He stated that his current sinus 
problems were related to his service-connected residuals of a 
fractured nose.  (T-4).  

Arthritis of the Knees

The evidence submitted since February 2001 is cumulative and 
redundant.  It consists of the June 2007 testimony of the 
veteran.  The February 2007 letter to the veteran explained 
that the claim had previously been denied because there was 
no evidence of arthritis of the knees in service or during 
the initial post service year.  His testimony merely 
reiterates his previous contentions that he injured his knees 
in service.  

The Court has held that the credibility of the evidence is to 
be presumed when determining whether new and material 
evidence has been submitted.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  In Pellerin v. Brown, 10 Vet. App. 415 
(1997) the Court pointed out that in two illustrative 
instances, pre-opening credibility determinations had been 
accepted by the Court.  In Reonal v. Brown, 5 Vet. App. 460 
(1998), the presumption of credibility did not arise because 
the physician relied upon appellant's account of his medical 
history and service background, recitations which had already 
been rejected by the RO.  In Kightly v. Brown, 6 Vet. 
App. 200 (1994), the opining physician's statement was 
rejected because it was found to be based upon an inaccurate 
history as provided by the veteran.  See Hadsell v. Brown, 
4 Vet. App. 208 (1993); Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993).  In the 
present case, the veteran is similarly relying upon a medical 
history and service background that have already been 
rejected by VA.  Therefore his testimony is not new and 
material, as it relies on history already previously rejected 
by the RO in final decisions.  

New and material evidence has not been submitted to reopen 
the claim for service connection for arthritis of the knees.  

Sinusitis

The additional evidence submitted since February 2001 
includes the June 2007 testimony of the veteran where he 
described on-going sinus problems since his nose fracture in 
service.  (The veteran is service connected for a fractured 
nose.)  Accepting the testimony as true for purposes of re-
opening, the Board finds it sufficient to reopen the claim.  
It relates to an unestablished fact, (chronic sinus problems 
linked to a service related nose fracture), necessary to 
substantiate the claim.  

As new and material evidence has been submitted, the claim 
for service connection for sinusitis is reopened.  


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for arthritis of the knees, is 
not reopened.  

As new and material evidence has been submitted, the claim 
for service connection for sinusitis, is reopened.  To this 
extent only the veteran's appeal is granted.  


REMAND

The veteran is service connected for a fractured nose and has 
a current diagnosis of sinusitis.  He should be examined to 
ascertain if there is any link between his sinusitis and the 
nose fracture.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran identify all 
health care providers who have treated 
him for sinusitis since May 2003.  With 
any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran.  

2.  The veteran should be afforded a VA 
examination.  The claims folder should be 
made available to the examiner for review 
before the examination.  The VA examiner 
is asked to identify whether the veteran 
has chronic sinusitis or other chronic 
disease process of the sinuses and if so, 
whether it is at least as likely as not 
(50 percent probability) that current 
disorder is related to the veteran's 
service-connected nose fracture.  The 
examiner is asked to explain his reasons 
for any opinion expressed.  

3.  Thereafter, the claim should be re-
adjudicated.  If it remains denied, a 
supplemental statement of the case should 
be issued.  After appropriate time to 
respond, the case should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


